Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-12 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golard et al. (US 10,831,268), hereinafter as Golard.
As for device claim 1 and associated method claim 11 and computer readable storage medium claim 19, Golard teaches a device (display system 400; fig. 4; column 11, lines 26-51), comprising: 
at least one processor (one or more processors associated with eye-tracking subsystem 406; column 11, line 66 through column 12, line 8); 
a camera (photonic detector; column 12, lines 39-46) accessible to the at least one processor (the processor(s) may process the digital representation to track the movement of eye 401; column 12, lines 47-55); 

storage (memory used to execute algorithms; column 12, lines 47-55) accessible to the at least one processor and comprising instructions executable by the at least one processor to: 
receive input from the camera (identify an object within a scene; block 702; fig. 7; column 18, line 58 through column 19, line 13); 
determine, based on the input from the camera, that a change in the dilation of a user's pupils (both position and relative size of the pupil may be tracked; column 13, lines 43-54) has occurred (identify a subset of commands based on object viewed and present to the viewer; blocks 704 and 706; column 19, lines 22-37); and 
based on the determination, take at least one action related to interest in a portion of content presented on an area of the display at which the user is identified as looking (execute the selected command; column 19, lines 38-47).
As for claim 2, Golard teaches 
wherein the change in dilation comprises an enlargement of the circumference of the pupils (tracking of relative size of the pupil inherently includes tracking enlargement or reduction).
As for claim 8, Golard teaches 
wherein the user is identified as looking at the area of the display based on input from the camera (eye-tracking is performed by the photonic detector in relation to the light source 402, a display).
As for claim 9, Golard teaches 

As for claim 10, Golard teaches 
wherein the user is identified as looking at the area using eye tracking software (eye-tracking subsystem 406 uses eye tracking algorithms; fig. 4; column 12, lines 47-55).
As for claim 12, Golard teaches 
wherein the change in dilation comprises a shrinking of the circumference of the pupils (tracking of relative size of the pupil inherently includes tracking enlargement or reduction).

Allowable Subject Matter
Claims 3-7, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the device is a first device, and wherein the at least one action comprises electronically transmitting data to a second device indicating the user's interest in the portion of the content, of claims 3 and 13 (fig. 3 and 4); 
wherein the at least one action comprises presenting a graphical user interface (GUI) on the display, the GUI comprising a prompt regarding whether the user would like assistance with a website, the portion of the content comprising a portion of the website, of claim 6 and similarly of claim 17 (fig. 3 and 5); 

wherein the at least one action comprises one or more of:  presenting a prompt asking whether the user would like assistance, "liking" a particular social media post, approving of a particular piece of content provided through a website or content streaming service, of claim 20 (fig. 3-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/TOM V SHENG/               Primary Examiner, Art Unit 2628